DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 5/23/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants' amendments are sufficient to obviate the drawing objections and prior 112(b) rejections.

Regarding the 103 rejections over US 2014/0027118 (DeLange) in view of US 2013/0032411 (John), Applicant's arguments have been fully considered but are not persuasive.
Applicant first argues the coatings taught by John have "properties [that] are related to protecting the tools in the downhole environment". Indeed, this was the given motivation for the 103 modification on page 6 of the Non-Final Rejection. Applicant's arguments appear to agree with the motivation presented by the examiner to combine the references. 
Applicant continues: "However, John fails to disclose his coatings can be used with an expandable tubular". This is moot. The primary reference to DeLange already teaches an expandable tubular with "an elastomer coating on the outer surface" (¶ 59). This is piecemeal analysis by Applicant, and requires a standard for obviousness so narrow that the secondary reference would already anticipate the claim.
By contrast, '[i]n KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395'. In the present case, all the elements of the claimed invention are found in the prior art. "If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability." Id. at 417, 82 USPQ2d at 1396. MPEP §2141, subsection I.
It is well within the reasonable skill of the ordinary artisan to use polyurea (a known elastomer for coating oilfield tubulars, as taught by John) to coat an oilfield tubular already taught as having a generic elastomer coating (as taught by DeLange). Applicant's arguments also acknowledge the motivation presented in the rejection as discussed above.

Applicant continues: "John also failed to disclose his coatings can be expanded or that the coatings can maintain their formulated properties after expansion. Further, John fails to disclose the coatings can be formulated to use as a sealing member".
As was stated in the prior action, MPEP §2112.01, subsection I clearly states "when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (emphasis added).
In other words, the claim only requires "polyurea". Therefore any reference which teaches polyurea establishes a pima facie case of obviousness for the claimed properties of "polyurea", as established by MPEP §2112.01.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the claimed structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01, subsection I, In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
Where Applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112, subsection III and In re Best, 562 F2d at 1255, 195 USPQ at 433.”  

Applicant continues: "Indeed, the Examiner has engaged in improper hindsight by using Applicant's claims as a road map".
However "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). MPEP §2145, subsection X(A).
In the present case, the motivation provided is found fully in the secondary reference - to protect the components being coated, which saves time and money associated with repair or replacement (John, ¶ 8); motivation which Applicant's present Remarks acknowledge in page 7. It is moot that John discloses a large number of materials, as all of these materials are shown by John to be known to act as protective coatings.

Finally, "[r]egarding claim 9" Applicant argues "because polyurea was only included in a list and mentioned only once in the specification, John fails to disclose the polyurea has compressibility between 50% and 85%". As was stated in the rejection of claim 9, and which Applicant has conspicuously not respond to, if the prior art teaches the same material as claimed, the properties of the claimed material are presumed to be the same. See MPEP §2112, subsection I & II, and §2112.01, subsection I & II. 

If Applicant wishes to narrow their claimed formulation for the "polyurea" so that it is commensurate with ¶ 26 of the present specification, they are welcome to. However, barring narrowing language in the claims, it is improper to import such limitations into them from the specification, as Applicant themselves admit in ¶s 16 & 104. Again, the MPEP is clear: Claimed material properties are presumed inherent to the claimed material. Applicant has chosen to word their claims broadly and focus the claim language on the properties of a single claimed material - polyurea - and the examiner interprets the claims accordingly. This generically recited material is known to use as a coating in oilfield tubulars as shown by John. All claimed elements are known in the prior art, as well as motivation to combine them.

Applicant's amendments to claim 2 are sufficient to overcome the prior grounds of rejection. A new prior art rejection and 112(a) "New Matter" rejection of claim 2 necessitated by Applicant's amendments follow. The examiner maintains the other prior art grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This is a "New Matter" rejection per MPEP §608.04.
Claim 2 has been amended to recite "a sealing member disposed at each end of the tubular, the sealing member comprising a different material than the polyurea of the support layer". These "sealing members" where neither shown in the original drawings, nor given textual support for this limitation in the originally filed specification. There is no clear support for the requirement that they are different material than the polyurea of the support layer, it is consequently held as new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12, 15, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0027118 (DeLange) in view of US 2013/0032411 (John).
Independent claim 1: DeLange discloses an expandable liner (title) for use in a wellbore (abstract), comprising:
an expandable tubular ("expandable liner 100" - ¶ 50 & fig 1; "expansion of the liner 200" - ¶ 58 & figs 3-4. Can be drawn to as much as the entire length of the liner, or as little as two joints of the liner - ¶s 5 & 75) configured to be expanded in the wellbore (ibid); and
a support layer ("an elastomer may be coated on the outer surface of the coiled tubing 200. For example, the elastomer may be coated on the tubing before coiling. The elastomeric coating would create a seal along the entire length of the liner 200, which may be advantageous over intermittent seal bands when zonal isolation is desired" - ¶ 59. The coating may also be over less than all the tubular: ¶ 82) disposed around an exterior of the expandable tubular (ibid)
DeLange does not expressly disclose what kind of material the elastomer coating may be, thus forcing the reader to look elsewhere for a more detailed description.
John teaches the use of polyurea (¶ 24) for coating all manner of wellbore tools, including coiled tubing (¶s 5, 6, & 21; also taught by DeLange as being appropriate for the expandable liner: ¶s 17 & 26).
Therefore it would have been obvious to the ordinary artisan at the time of filing to use the polyurea coating for coiled tubing as taught by John for the generic elastomer coating for coiled tubing taught by DeLange. First, DeLange teaches the coating generically, thus forcing the reader to look elsewhere for a more detailed description. Second, John teaches that polyurea is both known and suitable for use in wellbores (¶ 24). Third, such a coating protects the components under them, which saves time and money associated with repair or replacement (John, ¶ 8). This rejection is also discussed in the Response to Arguments section above which is not repeated again here.

Claim 6: The liner of claim 1, wherein the support layer is effective at sealing fluid communication (John teaches polyurea which means the properties of that material are presumed to be the same as the present case. See MPEP §2112, subsections I & II, and §2112.01, subsections I & II).

Claim 7: The liner of claim 1, wherein the support layer has an elongation property between at last 20% and 50% (John teaches polyurea which means the properties of that material are presumed to be the same as the present case. See MPEP §2112, subsections I & II, and §2112.01, subsections I & II).
The examiner also notes that obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). This must be commensurate in scope with the claims (MPEP §716.02(d)).
The instant specification fails to explicitly establish the generically claimed "polyurea" properties as critical or unexpected, as exemplified by the extensiveness of the ranges thereof. Therefore the provision of the use of polyurea of John would be expected to provide for such properties, since, “Products of identical chemical composition cannot have mutually exclusive properties" as cited above.

Claim 8: The liner of claim 1, wherein the support layer is temperature resistant between 40° F. and 1,000° F (John teaches polyurea which means the properties of that material are presumed to be the same as the present case. See MPEP §2112, subsections I & II, and §2112.01, subsections I & II).
The examiner also notes the discussion of the obviousness of claimed ranges for claim 7 above, which is applicable to the present claim but not repeated again here.

Claim 9: The liner of claim 1, wherein the polyurea has a compressibility between 50% and 85% (John teaches polyurea which means the properties of that material are presumed to be the same as the present case. See MPEP §2112, subsections I & II, and §2112.01, subsections I & II).
The examiner also notes the discussion of the obviousness of claimed ranges for claim 7 above, which is applicable to the present claim but not repeated again here.

Claim 10: The liner of claim 1, wherein the support layer is sufficiently resistant to abrasion to protect the tubular from abrasive rubbing during run in (John teaches polyurea which means the properties of that material are presumed to be the same as the present case. See MPEP §2112, subsections I & II, and §2112.01, subsections I & II).

Claim 12: The liner of claim 1, wherein the expandable tubular comprises coiled tubing ("coiled tubing may be used as an expandable liner" - ¶ 57).

Claim 15: The liner of claim 1, wherein the support layer further comprises a swellable elastomer (John teaches that the sealing layer may comprise a large list of polymers, and "combination[s] thereof" - ¶ 24. Several of the polymers disclosed in ¶ 24 are generally swellable, including polyurethanes, polyesters and polyolefins, as is known. The examiner respectfully notes that the specification provides no examples, limiting or not, as to what they regard as a "swellable elastomer").
 
Claim 17: The liner of claim 1, wherein the support layer is configured to prevent corrosion of the expandable tubular (John teaches polyurea which means the properties of that material are presumed to be the same as the present case. See MPEP §2112, subsections I & II, and §2112.01, subsections I & II).

Claim 18: The liner of claim 9, wherein the support layer is disposed on at least 75% of the exterior surface of the expandable tubular (. ¶ 59 teaches an elastomer "along the entire length of the liner").

Claim 20: DeLange discloses an expandable liner system (title) for use in a  wellbore (abstract), comprising:
an expandable tubular ("expandable liner 100" - ¶ 50 & fig 1; "expansion of the liner 200" - ¶ 58 & figs 3-4) configured to be expanded in the wellbore (ibid);
a support layer disposed around an exterior surface of the expandable tubular ("an elastomer may be coated on the outer surface of the coiled tubing 200. For example, the elastomer may be coated on the tubing before coiling. The elastomeric coating would create a seal along the entire length of the liner 200, which may be advantageous over intermittent seal bands when zonal isolation is desired" - ¶ 59. The coating may also be over less than all the tubular: ¶ 82); and
an expansion cone configured to expand the expandable tubular ("expansion tool 30" which may be "a solid cone or an expandable cone" - ¶ 51).
DeLange does not expressly disclose what kind of material the elastomer coating may be, thus forcing the reader to look elsewhere for a more detailed description.
John teaches the use of polyurea (¶ 24) for coating all manner of wellbore tools, including coiled tubing (¶s 5, 6, & 21; also taught by DeLange as being appropriate for the expandable liner: ¶s 17 & 26).
Therefore it would have been obvious to the ordinary artisan at the time of filing to use the polyurea coating for coiled tubing as taught by John for the generic elastomer coating for coiled tubing taught by DeLange. First, DeLange teaches the coating generically, thus forcing the reader to look elsewhere for a more detailed description. Second, John teaches that polyurea is both known and suitable for use in wellbores (¶ 24). Third, such a coating protects the components under them, which saves time and money associated with repair or replacement (John, ¶ 8). This rejection is also discussed in the Response to Arguments section above which is not repeated again here.

Claim 21: The expandable liner system of claim 20, wherein the polyurea has a compressibility between 50% and 85% (John teaches polyurea which means the properties of that material are presumed to be the same as the present case. See MPEP §2112, subsections I & II, and §2112.01, subsections I & II).
The examiner also notes the discussion of the obviousness of claimed ranges for claim 7 above, which is applicable to the present claim but not repeated again here.


Claims 2 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2014/0027118 (DeLange) & US 2013/0032411 (John), in further view of US 2007/0039742 (Costa).
Claim 2: The liner of claim 1, further comprising a sealing member disposed at each end of the tubular (As discussed for claim 1 above, the tubular can be drawn to as much as the entire length of the liner, or as little as two joints of the liner - ¶s 5 & 75. When the "tubular" is drawn to two joints - fig 7 - the upper and lower ends of each joint will have seals 368 as shown in fig 7). DeLange does not disclose the material of these seals thus forcing the reader to look elsewhere for a more detailed description.
Costa teaches a method an apparatus for coupling expandable tubular members (title) that uses an O-ring sealing member (1504a, fig 15c) that is a metal O-ring seal (¶ 135). This is a different material than the elastomer of the "support layer".
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the metal O-ring taught by Costa for the O-rings taught by DeLange. First, DeLange does not disclose the details of the O-rings 368, thus forcing the reader to look elsewhere for a more detailed disclosure for actual construction. Costa teaches that the use of a metal O-ring results in deformation during expansion which provides a gas and liquid tight metal-to-metal seal between the expandable tubular members (¶ 138).

Claim 22: The liner of claim 2, further comprising an anchor disposed at each end of the tubular ("anchor 110" at the lower end - fig 1. "If needed, one or more anchors may be used to anchor the liner." - ¶ 51. "[A] second anchor may be provided at the top of the liner 200 to fix the liner in the casing after expansion" - ¶ 64).


Claims 3 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2014/0027118 (DeLange) & US 2013/0032411 (John), in further view of US 2015/0267512 (Parsons).
Claim 3 & 19: The combination discloses all the limitations of the parent claims but does not expressly disclose the thickness of the elastomer sealing area. However Parson discloses an expandable tubular (title) with a surrounding sealing member (¶ 30 & fig 6) that has a thickness of approximately 1/16th of an inch (0.0625) or more (¶ 30).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to make the elastomer sealing coating taught by DeLange a thickness of 0.0625 inches or more as taught by Parsons. DeLange does not expressly disclose the thickness, thus forcing the reader to look elsewhere for a more detailed teaching for actual construction. Parsons teaches that the claimed range is known, and that when the tubular is expanded, the seal may compress against the casing (¶ 30).
	Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2014/0027118 (DeLange) & US 2013/0032411 (John), in further view of US 2004/0149431 (Wylie).
Claim 5: The combination of DeLange & John discloses all the limitations of parent claim 1, and further discloses that the expandable tubular may be conventional coiled tubing (¶ 57) as is commensurate with the present case (see claim 12). However, the combination does not expressly disclose what this coiled tubing is manufactured from, and therefore does not expressly disclose the properties that result from this material, such as the limitations of claim 5.
However Wylie discloses the use of coiled tubing as an expandable liner ("The expandable casing can … expandable metallic coiled tubing" - ¶ 320. "[T]he well may be drilled using expandable drill pipe. The drill pipe may be… coiled tubing" - ¶ 327) that is made of steel ("Coiled tubing 130 may be steel…" - ¶ 422). Both "coiled tubing" and "steel" are the same as disclosed in the present case (¶ 32 & claim 12). The resulting material properties of claim 5 are resultant from this as discussed above. See MPEP §2112, subsections I & II, and §2112.01, subsections I & II.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use steel coiled tubing as taught by Wylie for the coiled tubing taught by DeLange. DeLange does not disclose the material details of the coiled tubing, thus forcing the reader to look elsewhere fore a more detailed disclosure. Steel is ubiquitous in both the oilfield and industry in general, and is a known material to construct coiled tubing from, as taught by Wylie. This coiled tubing is likewise expressly taught as being expandable (¶s 320, 327, and 422). 


Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2014/0027118 (DeLange) & US 2013/0032411 (John), in further view of US 6,997,266 (Jackson).
Claim 13: The combination of DeLange & John disclose all the limitations of the parent claim but does not expressly disclose those of the present. However Jackson discloses an expandable liner (abstract) with an elastomer support layer (230, fig 2) that includes carbide inserts ("carbide inserts 220" - fig 2 & col 4:52).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the carbide inserts taught by Jackson in the liner taught by DeLange. These act as gripping inserts and increase the stability and weight bearing ability of the expanded tubular (col 4:54-58).

Claim 14: The combination of DeLange & John disclose all the limitations of the parent claim but does not expressly disclose those of the present. However Jackson discloses an expandable liner (abstract) with an elastomer support layer (230, fig 2) that includes ceramic chips ("220 include ceramic materials" - fig 2 & col 4:65).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the ceramic chips taught by Jackson in the liner taught by DeLange. These act as gripping inserts and increase the stability and weight bearing ability of the expanded tubular (col 4:54-58).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2014/0027118 (DeLange) & US 2013/0032411 (John), in further view of US 6,997,266 (Jackson) & US 2004/0149431 (Wylie).
Claim 16: The combination of DeLange & John disclose all the limitations of the parent claim but does not expressly disclose those of the present. However Jackson discloses an expandable liner (abstract) with an elastomer support layer (230, fig 2) that has a variable thickness along the length of the expandable tubular (shown by 210, fig 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the variable thickness of the elastomer layer taught by Jackson in the liner taught by DeLange. The resulting form reduces the amount of material that must be plastically deformed in order to expand the tubular. This reduction in material also results in a reduction in the amount of force needed to expand the tubular (col 4:13-16).
While Jackson discloses a variable thickness, Jackson does not disclose a numerical thickness. However Parson discloses an expandable tubular (title) with a surrounding sealing member (¶ 30 & fig 6) that has a thickness of approximately 1/16th of an inch (0.0625) or more (¶ 30).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to make the elastomer sealing coating taught by the combination at least a thickness of 0.0625 inches at the thinnest section as taught by Parsons. The combination does not expressly disclose the thickness, thus forcing the reader to look elsewhere for a more detailed teaching for actual construction. Parsons teaches that the claimed range is known, and that when the tubular is expanded, the seal may compress against the casing (¶ 30).
	Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676